UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-6395


MARTIN WALKER,

                 Plaintiff - Appellant,

          v.

WEXFORD HEALTH SOURCES, INC.; DR. PAUL MATERA, M.D.,
Individual and Official Capacity; DR. ARESAHEGN GETACHEW; DR.
MICHAEL DOUGHTY, D.P.M, individual and Official Capacity;
BRUCE FORD, P.A., Individual and Official Capacity; JUDITH
HEARTHWAY, N.P., Individual and Official Capacity; WARDEN
KATHLEEN GREEN, Individual Capacity; ASSISTANT WARDEN RONALD
DRYDEN, Individual Capacity; DR. JASON CLEM, M.D.; ROBERT
HANKE; DEPUTY COMMISSIONER CAROLYN ATKINS; S. GUSTUS,
Administrative Remedy Coordinator; C. SESSION, Administrative
Remedy Coordinators,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. James K. Bredar, District Judge. (1:15-
cv-01889-JKB)


Submitted:   August 18, 2016                 Decided:   August 23, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martin Walker, Appellant Pro Se. Gina Marie Smith, MEYERS, RODBELL
& ROSENBAUM, PA, Riverdale, Maryland; Lisa J. Russell, WARANCH &
BROWN, LLC, Lutherville, Maryland; Ankush Nayar, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Martin Walker appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2012) complaint.           We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.             Walker v. Wexford

Health Sources, Inc., No. 1:15-cv-01889-JKB (D. Md. Mar. 2, 2016).

We deny Walker’s motion for appointment of counsel, and we dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before    this   court   and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                      3